DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/02/2021 has been entered. Claims 1, 3-6, 8-9, 12-14, 17-18, and 20-21 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1, 3-6, 8-9, 12-14, 17-18, and 20-21 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8-9, 12-14, 17-18, and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, claim limitation “the imaging unit including a second light source to illuminate a face of the user” conflicts with concurrent claim limitations that require that there is no interference between the monitoring of the user and the imaging of an environment around the user, because the imaging unit appears to be intended for the imaging of the environment. If the imaging unit is required to also illuminate the face of the user, user facing imaging unit is the one intended to have an illumination for the user face, so this claim will be interpreted to mean that the user facing imaging unit has a second light source to illuminate a user face.
Regarding claims 9 and 18, claim limitation “the imaging unit including a second light source to illuminate a face of the user” conflicts with concurrent claim limitations that require that the user facing imaging unit and the imaging unit face opposite directions. If an imaging unit images the gaze direction opposite the face direction, it cannot point towards the user face. Also, if the imaging unit is required to also illuminate the face of the user, functionality of monitoring the user interferes with imaging the environment, if the imaging unit as a whole is intended to correspond to the user’s view. It cannot function according to both a user’s view and the user’s face. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, it appears as if the user facing imaging unit is the one intended to have an illumination for the user face, so this claim will be interpreted to mean that the user facing imaging unit has a second light source to illuminate a user face.
Claims 3-6, 8, 12-14, 17, and 20-21are rejected for their dependence on claims 1, 9, and 18, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raabe et al. (US 20210147077) (hereinafter Raabe) in view of Higgins-Luthman et al. (US 20090016073) (hereinafter Higgins-Luthman), further in view of Wu et al. (US 20190246036) (hereinafter Wu).
Regarding claim 1, Raabe teaches A user controlled imaging device, comprising: 
a drone comprising an imaging unit comprising a light source with a steerable light beam (see Raabe paragraphs 34 and 57 regarding controllable imaging unit and light source on a drone),
However, Raabe does not explicitly teach control of a steerable light beam by gaze as needed for the limitations of claim 1. 
Higgins-Luthman, in a similar field of endeavor, teaches a drone controller comprising a user facing imaging unit spatially separated from the imaging unit such that there is no interference between the monitoring of a user and imaging of an environment around the user (see Higgins-Luthman paragraph 15 regarding cellphone camera used to detect gaze and paragraph 4 regarding remotely controlling the beam of a light source on a vehicle with gaze- this teaching teaches using gaze on a controller to remotely control the direction of a light beam on a vehicle, such that a similar controller may control the light beam direction on a drone of Raabe),
including steering the steerable light beam of the light source and a focus of the imaging unit to the determined direction of the user's view, the control unit configured to implement a pupil detection and tracking unit for computing the direction of the user's viewing direction based on images from the user facing imaging unit (see Higgins-Luthman paragraph 4 regarding adjusting beam of a light source based on detected user gaze direction- this teaching teaches using gaze on a controller to remotely control the direction of a light beam on a vehicle, such that a similar controller may control the light beam direction on a drone of Raabe).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Raabe to include the teaching of Higgins-Luthman by having the steerable light beam of Raabe controlled by the gaze detection of Higgins-Luthman in a manner analogous to gaze detection on a mobile device controlling the beam direction of a car. One of ordinary skill would recognize that Higgins-Luthman describes controlling a light beam on a vehicle, and that Raabe is directed to a controllable light beam on a vehicle. One of ordinary skill in the art would be able to apply the gaze directable light beam teachings onto a drone environment without undue experimentation.
One would be motivated to combine these teachings in order to provide teachings relating to vehicle lighting systems (see Higgins-Luthman paragraph 2). 

Wu, in a similar field of endeavor, teaches the imaging unit including a second light source to illuminate a face of the user (see Wu paragraph 48 regarding cameras and illumination sources facing user in an environment analogous to Higgins-Luthman, such that the illumination on the user can be from the cellphone camera controller of Higgins-Luthman with a user facing light),
a control unit for controlling the imaging unit corresponding to the determined direction of the user's view (see Wu figure 13 and paragraph 113 regarding top mounted camera 220 following the focus point of the driver and set to the same focus point and paragraph 41 and 49 regarding pupil detection- this teaching may be applied to the combination of Raabe and Higgins-Luthman as a control detected by the cellphone camera controller to control the movable camera of a drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raabe and Higgins-Luthman to include the teaching of Wu by incorporating the user facing light and the control of the imaging unit direction onto the drone and mobile device controller of Raabe and Higgins-Luthman so that a user’s face is illuminated while gaze is tracked, and the camera on the drone is controlled according to user gaze. One of ordinary skill would recognize that the teachings of Wu are applied to the environment of Raabe in a manner similar to that of Higgins-Luthman.
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 3, the combination of Raabe, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raabe, Higgins-Luthman, and Wu teaches wherein the user facing imaging unit comprises a colour camera module (see Higgins-Luthman paragraph 15 regarding cellphone camera used to detect gaze, obviously understood to be a color camera).  
One would be motivated to combine these teachings in order to provide teachings relating to vehicle lighting systems (see Higgins-Luthman paragraph 2). 
Regarding claim 4, the combination of Raabe, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raabe, Higgins-Luthman, and Wu teaches wherein the user facing imaging unit comprises an infrared IR sensitive camera module (see Wu paragraph 49 regarding user facing camera being an IR camera).  
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 5, the combination of Raabe, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Raabe, Higgins-Luthman, and Wu teaches wherein the second light source comprises an IR light source (see Wu paragraph 48 regarding user facing light source being an NIR light source).
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 6, the combination of Raabe, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the user facing imaging unit comprises a front camera and the imaging unit comprises a rear camera (see Higgins-Luthman paragraph 15 regarding cellphone camera used to detect gaze and paragraph 4 regarding remotely controlling the beam of a light source on a vehicle with gaze- this teaching teaches using gaze on a controller to remotely control the direction of a light beam on a vehicle, such that a similar controller may control the light beam direction on a drone of Raabe, and in this configuration, the user facing unit may be viewed as a front camera, and the imaging unit is a rear camera based on some arbitrary perspective in space of a user with a controller camera and a drone that would satisfy the arrangement of being in front or rear of each other). 
One would be motivated to combine these teachings in order to provide teachings relating to vehicle lighting systems (see Higgins-Luthman paragraph 2). 
Regarding claim 8, the combination of Raabe, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raabe, Higgins-Luthman, and Wu teaches wherein the light source comprises a flash (see Wu paragraph 87 regarding camera including a flash light source setting, so that in combination with Higgins-Luthman the steerable light beam is the flash light source).  
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Claims 9, 12-14, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scepanovic et al. (US 20180288295) (hereinafter Scepanovic) in view of Higgins-Luthman et al. (US 20090016073) (hereinafter Higgins-Luthman), further in view of Wu et al. (US 20190246036) (hereinafter Wu).
Regarding claim 9, Scepanovic teaches A mobile end device comprising 
an imaging unit comprising a light source with a steerable light beam (see Scepanovic paragraph 7 regarding adjustable direction of a light beam, paragraph 42 regarding implementation with a camera, and paragraph 57-58 regarding implementation of adjustable light beam on a smartphone with camera towards imaging view in front of user),
However, Scepanovic does not explicitly teach control of a steerable light beam by gaze as needed for the limitations of claim 9. 
Higgins-Luthman, in a similar field of endeavor, teaches a user facing imaging unit spatially separated from the imaging unit such that there is no interference between the monitoring of a user and imaging of an environment around the user (see Higgins-Luthman paragraph 15 regarding cellphone camera used to detect gaze and paragraph 4 regarding remotely controlling the beam of a light source with gaze- this teaching may be combined with Scepanovic regarding an application on a smartphone so that user gaze controls the light beam of Scepanovic), 
the user facing imaging unit facing a direction opposite the imaging unit and situated on an opposite side of the mobile end device as the imaging unit (see Higgins-Luthman paragraph 15 regarding cellphone camera used to detect gaze, which would be on the opposite side of Scepanovic's imaging unit- one of ordinary skill would recognize that obvious instances of smartphones have cameras on both sides),
including steering the steerable light beam of the light source and a focus of the imaging unit to the determined direction of the user's view, the control unit configured to implement a pupil detection and tracking unit for computing the direction of the user's viewing direction based on images from the user facing imaging unit (see Higgins-Luthman paragraph 4 regarding adjusting beam of a light source based on detected user gaze direction- this teaching may be combined with Scepanovic regarding an application on a smartphone so that user gaze controls the light beam of Scepanovic).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Scepanovic to include the teaching of Higgins-Luthman by having the steerable light beam of Scepanovic controlled by the gaze detection of Higgins-Luthman in a manner analogous to gaze detection on a mobile device controlling the beam direction of a car. One of ordinary skill would recognize that Higgins-Luthman describes controlling a light beam on a vehicle, and that Scepanovic is directed to a controllable light beam on a smartphone. One of ordinary skill in the art would be able to apply the gaze directable light beam teachings onto a smartphone environment without undue experimentation.
One would be motivated to combine these teachings in order to provide teachings relating to vehicle lighting systems (see Higgins-Luthman paragraph 2). 
However, the combination of Scepanovic and Higgins-Luthman does not explicitly teach user facing light or control of an imager direction as needed for the limitations of claim 9. 
Wu, in a similar field of endeavor, teaches the imaging unit including a second light source to illuminate a face of the user (see Wu paragraph 48 regarding cameras and illumination sources facing user in an environment analogous to Higgins-Luthman, such that the illumination on the user can be from the cellphone camera controller of Higgins-Luthman with a user facing light),
a control unit for controlling the imaging unit corresponding to the determined direction of the user's view (see Wu figure 13 and paragraph 113 regarding top mounted camera 220 following the focus point of the driver and set to the same focus point and paragraph 41 and 49 regarding pupil detection- this teaching may be applied to the combination of Scepanovic and Higgins-Luthman as a control detected by the cellphone camera controller to control the camera of a smartphone in a movable manner- Scepanovic already teaches the light source movable by actuator, one of ordinary skill would be able to reach an actuator movable camera without undue experimentation).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scepanovic and Higgins-Luthman to include the teaching of Wu by incorporating the user facing light and the control of the imaging unit direction onto the smartphone of Scepanovic and Higgins-Luthman so that a user’s face is illuminated while gaze is tracked, and the camera on the smartphone is controlled according to user gaze. One of ordinary skill would recognize that the teachings of Wu are applied to the environment of Scepanovic in a manner similar to that of Higgins-Luthman and that Scepanovic already teaches the light source movable by actuator- one of ordinary skill would be able to reach an actuator movable camera without undue experimentation.
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 12, the combination of Scepanovic, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Scepanovic, Higgins-Luthman, and Wu teaches wherein the user facing imaging unit comprises a colour camera module (see Higgins-.
One would be motivated to combine these teachings in order to provide teachings relating to vehicle lighting systems (see Higgins-Luthman paragraph 2). 
Regarding claim 13, the combination of Scepanovic, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Scepanovic, Higgins-Luthman, and Wu teaches wherein the user facing imaging unit comprises an infrared (IR) sensitive camera module (see Wu paragraph 49 regarding user facing camera being an IR camera).  
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 14, the combination of Scepanovic, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Scepanovic, Higgins-Luthman, and Wu teaches wherein the second light source comprises an IR light source (see Wu paragraph 48 regarding user facing light source being an NIR light source).  
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 17, the combination of Scepanovic, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Scepanovic, Higgins-Luthman, and Wu teaches wherein the light source comprises a flash (see Wu paragraph 87 regarding camera including a .
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 18, Scepanovic teaches A method of steering an imaging unit of a mobile end device, the method comprising: 
providing an image from the imaging unit, the image of an environment around the user (see Scepanovic paragraph 7 regarding adjustable direction of a light beam, paragraph 42 regarding implementation with a camera, and paragraph 57-58 regarding implementation of adjustable light beam on a smartphone with camera towards imaging view in front of user), 
However, Scepanovic does not explicitly teach control of a steerable light beam by gaze as needed for the limitations of claim 18. 
Higgins-Luthman, in a similar field of endeavor, teaches monitoring the face of a user by an additional user facing imaging unit spatially separated from the imaging unit such that there is no interference between the monitoring of a user and imaging of the environment around the user (see Higgins-Luthman paragraph 15 regarding cellphone camera used to detect gaze and paragraph 4 regarding remotely controlling the beam of a light source with gaze- this teaching may be combined with Scepanovic regarding an application on a smartphone so that user gaze controls the light beam of Scepanovic), 
the user facing imaging unit facing a direction opposite the imaging unit and situated on an opposite side of the mobile end device as the imaging unit (see Higgins-Luthman paragraph 15 regarding cellphone camera used to detect gaze, which would be on the ,
orienting a light source of the imaging unit to the determined direction (see Higgins-Luthman paragraph 4 regarding adjusting beam of a light source based on detected user gaze direction- this teaching may be combined with Scepanovic regarding an application on a smartphone so that user gaze controls the light beam of Scepanovic), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Scepanovic to include the teaching of Higgins-Luthman by having the steerable light beam of Scepanovic controlled by the gaze detection of Higgins-Luthman in a manner analogous to gaze detection on a mobile device controlling the beam direction of a car. One of ordinary skill would recognize that Higgins-Luthman describes controlling a light beam on a vehicle, and that Scepanovic is directed to a controllable light beam on a smartphone. One of ordinary skill in the art would be able to apply the gaze directable light beam teachings onto a smartphone environment without undue experimentation.
One would be motivated to combine these teachings in order to provide teachings relating to vehicle lighting systems (see Higgins-Luthman paragraph 2). 
However, the combination of Scepanovic and Higgins-Luthman does not explicitly teach user facing light or control of an imager direction as needed for the limitations of claim 18. 
Wu, in a similar field of endeavor, teaches the imaging unit including a second light source to illuminate a face of the user (see Wu paragraph 48 regarding cameras and illumination sources facing user in an environment analogous to Higgins-Luthman, such that the illumination on the user can be from the cellphone camera controller of Higgins-Luthman with a user facing light), 
performing a pupil detection based on the image from the user facing imaging unit, determining a direction of user's view based on the pupil detection (see Wu paragraph 41 and 49 regarding pupil detection and tracking for determination of viewing direction),
orienting the imaging unit to the determined direction (see Wu figure 13 and paragraph 113 regarding top mounted camera 220 following the focus point of the driver and set to the same focus point and paragraph 41 and 49 regarding pupil detection- this teaching may be applied to the combination of Scepanovic and Higgins-Luthman as a control detected by the cellphone camera controller to control the camera of a smartphone in a movable manner- Scepanovic already teaches the light source movable by actuator, one of ordinary skill would be able to reach an actuator movable camera without undue experimentation)
orienting a focus of the imaging unit to the determined direction (see Wu figure 13 and paragraph 113 regarding top mounted camera 220 following the focus point of the driver and set to the same focus point and paragraph 41 and 49 regarding pupil detection- this teaching may be applied to the combination of Scepanovic and Higgins-Luthman as a control detected by the cellphone camera controller to control the camera of a smartphone in a movable manner- Scepanovic already teaches the light source movable by actuator, one of ordinary skill would be able to reach an actuator movable camera without undue experimentation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scepanovic and Higgins-Luthman to include the teaching of Wu by incorporating the user facing light and the control of the imaging unit direction onto the smartphone of Scepanovic and Higgins-Luthman so that a user’s face is illuminated while gaze is tracked, and the camera on the smartphone is controlled according to user gaze. One of ordinary skill would recognize that the teachings of Wu are 
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 20, the combination of Scepanovic, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 18, and is analyzed as previously discussed.
Furthermore, the combination of Scepanovic, Higgins-Luthman, and Wu teaches wherein the user facing imaging unit comprises a colour camera module or an infrared (IR) sensitive camera module (see Wu paragraph 49 regarding user facing camera being an IR camera).  
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Regarding claim 21, the combination of Scepanovic, Higgins-Luthman, and Wu teaches all aforementioned limitations of claim 20, and is analyzed as previously discussed.
Furthermore, the combination of Scepanovic, Higgins-Luthman, and Wu teaches wherein user facing imaging unit comprises an IR light source (see Wu paragraph 48 regarding user facing light source being an NIR light source).
One would be motivated to combine these teachings in order to provide teachings relating to gaze based controls (see Wu paragraph 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483